[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
LRC Realty, Inc. v. B.E.B. Properties, Slip Opinion No. 2020-Ohio-3196.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                         SLIP OPINION NO. 2020-OHIO-3196
  LRC REALTY, INC., APPELLANT, v. B.E.B. PROPERTIES ET AL.; 112 PARKER
              COURT, L.L.C., APPELLANT; BIRD ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as LRC Realty, Inc. v. B.E.B. Properties, Slip Opinion No.
                                   2020-Ohio-3196.]
Real property—Absent an express reservation, the right to receive rents runs with
        the land and follows the legal title—Court of appeals’ judgment reversed
        and cause remanded.
    (No. 2018-1262—Submitted December 11, 2019—Decided June 9, 2020.)
               APPEAL from the Court of Appeals for Geauga County,
                         No. 2016-G-0076, 2018-Ohio-2887.
                                 __________________
        FISCHER, J.
        {¶ 1} This case concerns the leased land beneath a cell tower and the right
to receive rental payments from the tower’s owner following the transfer of the
underlying property. Specifically, this case asks us to reaffirm and apply the
                             SUPREME COURT OF OHIO




time-tested rule that absent an express reservation in the deed conveying the
property, a covenant to pay rent runs with the land. Because the deed at issue
here did not contain such a reservation, we reverse the judgment of the court
below.
             I. FACTUAL AND PROCEDURAL BACKGROUND
         {¶ 2} In 1994, B.E.B. Properties leased a portion of the roughly three-acre
commercial property it owned in Chardon, Ohio, to Northern Ohio Cellular
Telephone Company. B.E.B. Properties also granted Northern Ohio Cellular an
easement on that same property.         Both the lease and the easement were
subsequently recorded and a cellular tower was erected on the site.
         {¶ 3} In 1995, B.E.B. Properties sold the property to two individuals,
Keith Baker and Joseph Cyvas. Within months after selling the property to Baker
and Cyvas, two of the three general partners in B.E.B. Properties sold their
interests in the partnership to the third partner and his wife, appellees Bruce and
Sheila Bird. The Birds understood this transaction to include the assignment of
the right to receive all future rental payments for the tower located on the
partnership’s former property.
         {¶ 4} Pertinently, throughout the time that Baker and Cyvas owned the
property, the Birds did, in fact, receive annual rental payments from Northern
Ohio Cellular and its successor in interest, appellee New Par. And, New Par
continued to send the Birds its rental payments even after appellant 112 Parker
Court, L.L.C., (“Parker Court”) purchased the land from Baker and Cyvas’s
successor in interest.
         {¶ 5} In 2013, appellant LRC Realty, Inc., acquired the property from
Parker Court and then began inquiring about its rights to the rental payments. Not
long after that, this litigation commenced.
         {¶ 6} In 2014, LRC Realty filed a complaint against B.E.B. Properties,
Parker Court, and New Par seeking a declaratory judgment that it was entitled to




                                          2
                                January Term, 2020




the annual rental payments for the cell tower located on its property. LRC Realty
also sought to recover the rent that New Par had paid the Birds in 2013. As the
assignees of B.E.B. Properties, the Birds responded and filed a counterclaim and
cross-claim, asking the court to declare that they were entitled to receive the rental
payments and to reform several of the deeds in the chain of title of the property to
reflect that fact.
        {¶ 7} In 2015, after New Par filed a notice of interpleader of that year’s
rental payment, the parties filed cross-motions for summary judgment. The trial
court granted Parker Court’s and LRC Realty’s motions for summary judgment in
part and denied the Birds’ motion. The trial court ordered the Birds to pay Parker
Court the rent that they had received from 2007 to 2013 and to pay LRC Realty
the rent that they had received in 2013. The trial court also awarded LRC Realty
the funds that New Par had deposited with the court.
        {¶ 8} Following that ruling, the Birds appealed to the Eleventh District
Court of Appeals. The Eleventh District affirmed the trial court’s judgment in
part and reversed it in part. With respect to the legal claims involved, the court
found that the Birds were entitled to the past and future rental payments based on
the language contained in the deed transferring the property from B.E.B.
Properties to Baker and Cyvas and remanded the case with an instruction for the
trial court to enter a judgment in favor of the Birds.
        {¶ 9} LRC Realty and Parker Court separately appealed to this court, and
we granted jurisdiction. 154 Ohio St. 3d 1437, 112 N.E.3d 923, 2018-Ohio-4732.
                                  II. ANALYSIS
        {¶ 10} This case presents two issues: (1) whether it is still true that absent
an express reservation in the deed conveying property, the right to receive rents
runs with the land and (2) whether language in a deed indicating that the property
being conveyed is “subject to” a recorded lease agreement and easement is




                                          3
                               SUPREME COURT OF OHIO




sufficient to reserve the grantor’s right to receive future rental payments under
that lease agreement.
          {¶ 11} Because our analysis of these issues arises out of the trial court’s
grant of summary judgment in this case, we apply a de novo standard of review.
Doe v. Shaffer, 90 Ohio St. 3d 388, 390, 738 N.E.2d 1243 (2000), citing Grafton v.
Ohio Edison Co., 77 Ohio St. 3d 102, 105, 671 N.E.2d 241 (1996).
                      A. The Right to Receive Rental Payments
          {¶ 12} The parties all agree that absent a reservation in the deed conveying
the property, the right to receive rents runs with the land. We agree with this
statement of law.
          {¶ 13} Under the common law of this state, a covenant to pay rent ran
with the land. Smith v. Harrison, 42 Ohio St. 180, 185 (1884). This meant that
the right to receive rents and profits would ordinarily follow the legal title.
Commercial Bank & Savs. Co. v. Woodville Savs. Bank Co., 126 Ohio St. 587,
186 N.E. 444 (1933), paragraph one of the syllabus. One exception to that
general rule occurred when the grantor included a specific provision reserving the
right to receive rental payments in the deed conveying the subject property. See
Liberal S. & L. Co. v. Frankel Realty Co., 137 Ohio St. 489, 501, 20 N.E.2d 1012
(1940).
          {¶ 14} The General Assembly codified these common-law rules in R.C.
5302.04. That statute provides that “[i]n a conveyance of real estate or any
interest therein, all rights, easements, privileges, and appurtenances belonging to
the granted estate shall be included in the conveyance, unless the contrary is
stated in the deed * * *.” R.C. 5302.04.
          {¶ 15} Against this backdrop, we hold that the right to receive rents runs
with the land and follows the legal title unless it is reserved by the grantor in the
deed conveying the property.




                                           4
                                 January Term, 2020




                              B. The Reservation Clause
       {¶ 16} We now turn our attention to the deed involved here and decide
whether it reserved to B.E.B. Properties and subsequently the Birds the right to
receive future rental payments from the owner of the cell tower located on the
transferred property.
       {¶ 17} When interpreting a deed, the primary goal of this court is to give
effect to the intentions of the parties. Koprivec v. Rails-To-Trails of Wayne Cty.,
153 Ohio St. 3d 137, 2018-Ohio-465, 102 N.E.3d 444, ¶ 23. The best way to do
that is to look at the words found within the four corners of the deed itself and to
adhere to the plain language used there. See id.; see also Jolliff v. Hardin Cable
Television Co., 26 Ohio St. 2d 103, 106, 269 N.E.2d 588 (1971), citing Hinman v.
Barnes, 146 Ohio St. 497, 508, 66 N.E.2d 911 (1946).
       {¶ 18} The language that the Eleventh District focused on in the deed
before us provides:


       “B.E.B. Properties * * * the said Grantor, does for its self and its
       successors and assigns, covenant with * * * Grantees [Baker and
       Cyvas] * * * that it will warrant and defend said premises * * *
       against all lawful claims and demands whatsoever, such premises
       further to be subject to the specific encumbrances on the premises
       as set forth above.”


(Third ellipsis and emphasis sic.) 2018-Ohio-2887, 118 N.E.3d 260, ¶ 39.
       {¶ 19} The Eleventh District believed that the “specific encumbrances on
the premises as set forth above” language was a reference to the previously
recorded lease and easement and therefore reserved the right to receive future
rental payments in favor of B.E.B Properties, giving the Birds that right by way of




                                          5
                             SUPREME COURT OF OHIO




B.E.B. Properties’ subsequent assignment. Id. at ¶ 40-42. We disagree with the
Eleventh District’s interpretation and the conclusions it drew from that reading.
       {¶ 20} Black’s Law Dictionary defines a reservation as “[t]he creation of a
new right or interest (such as an easement), by and for the grantor, in real property
being granted to another.” Black’s Law Dictionary 1500 (10th Ed.2014). While
no magic words are required to create a reservation, typically a reservation clause
will contain the words “reserve,” “reserving,” or “reservation.”        See Gill v.
Fletcher, 74 Ohio St. 295, 304, 78 N.E. 433 (1906). Parties will also use the
words “except” or “excepting” to achieve the same ends, see, e.g., id., although it
should be noted that an exception is technically distinct from a reservation, see
Black’s at 683 (defining “exception” as “[t]he retention of an existing right or
interest, by and for the grantor, in real property being granted to another”).
Sometimes, parties will even use the words “reserve” and “except” together. See,
e.g., Gill at 304.   So, for example, a reservation may be stated by simply
acknowledging that the conveyance of the property is subject to a reservation and
then including a description of the thing the grantor is reserving. See, e.g., Ohio
Transaction Guide, Section 188.200.
       {¶ 21} Crucially, in this case, no words of reservation appear on the face
of the instrument in connection with the words “rent” or “rental payments,” which
are entirely absent from the deed. Unlike the Eleventh District, we do not read
the words “subject to the specific encumbrances on the premises as set forth
above” to make up for the lack of a specific reservation clause or some language
in the deed reserving the right to receive future rental payments. Accordingly, in
the absence of such wording, B.E.B. Properties did not reserve the right to receive
future rental payments for the leased land when it conveyed the property to Baker
and Cyvas and its subsequent assignment of that interest to the Birds was thus
ineffective. After all, it is impossible to assign an interest that one does not
possess. Smith v. Barrick, 151 Ohio St. 201, 85 N.E.2d 101 (1949), paragraph




                                         6
                                 January Term, 2020




five of the syllabus. Consequently, we reverse the Eleventh District’s judgment
concluding otherwise.
                                    C. Remand
       {¶ 22} Our reaffirmance of certain longstanding legal principles and their
application to the deed at issue here does not put an end to this matter, however.
As Judge Grendell observed in her dissent below and as the facts of this case
make clear, there are still other issues that remain unresolved—e.g., whether any
equitable defenses should apply based on the parties’ courses of conduct.
Because the Eleventh District did not previously address these issues, we remand
the cause to that court so that it may do so now, in light of our decision today.
                               III. CONCLUSION
       {¶ 23} For the reasons stated above, we hold that absent a reservation, the
right to receive rents runs with the land and follows the legal title. Because the
words in the deed at issue here did not create such a reservation, we reverse the
judgment of the Eleventh District Court of Appeals and remand the matter to that
court for further proceedings consistent with this opinion.
                                                                  Judgment reversed
                                                                and cause remanded.
       O’CONNOR, C.J., and KENNEDY, FRENCH, DEWINE, DONNELLY, and
STEWART, JJ., concur.
                                 _________________
       Koehler Fitzgerald, L.L.C., James F. Koehler, and Timothy J. Fitzgerald,
for appellant LRC Realty, Inc.
       Kegler, Brown, Hill & Ritter Co., L.P.A., and Robert Dove; and Robert A.
Franco, for appellant 112 Parker Court, L.L.C.
       Cohen Rosenthal & Kramer, L.L.P, James B. Rosenthal, and Ellen M.
Kramer, for appellees Bruce and Sheila Bird.




                                          7
                            SUPREME COURT OF OHIO




       Gregory W. Happ, urging reversal for amicus curiae, Ohio Association of
Independent Title Agents.
                             _________________




                                      8